Opinion by
Willson, J.
§ 272. Appeal from justice’s court; returnable, when; judgment by default in. Defendants in error recovered a judgment against plaintiff in error in justice’s court, *205from which he appealed to the county court. The papers of this appeal were filed in the county court on the third day of the first term of the county court held after the appeal was perfected. On the next day after the papers were filed, judgment by default was rendered against plaintiff in error. He moved to set aside the judgment upon the ground that it was improperly rendered, the papers from the justice’s court not having been filed on or before the first day of the term of the court. This motion was overruled. Held, in cases of appeal from justice’s court, it is provided that the transcript and papers shall, if practicable, be transmitted to the clerk of the county court on or before the first day of the next term of such court; but if there be not time to make out and transmit the same to the first term, they may be so transmitted on or before the first day of the second term of the court. [E. S. art. 16-11.] The papers in this case not having been transmitted to the' first term of the court after the rendition of the judgment, and filed therein on or before the first day of said term, the case was not properly before the court for disposition at that term, but was a case returnable to the next term of the court, and the judgment by default was without authority of law.
June 21, 1884
Reversed and remanded.